ORDER

PER CURIAM.
L.S. (Mother) appeals the judgment of the Circuit Court of St. Louis County terminating her parental rights to her minor child, D.S., upon a petition by the Missouri Department of Social Services, Children’s Division. The trial court found statutory grounds for termination existed under sections 211.447.5(8) (continuous conditions of a harmful nature) and 211.447.5(6) (parental unfitness). In her two points on appeal, Mother asserts the trial court erred in terminating her parental rights because there was insufficient clear, cogent, and convincing evidence that either statutory ground for termination existed.
We have reviewed the briefs of the parties and the record on appeal and find that the judgment is supported by substantial evidence and is not against the weight of the evidence. We also find that no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).
ROBERT J. DOWD, JR., P.J., ROY L. RICHTER, J., and ANGELA T. QUIGLESS, J., concurring.